PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/843,728
Filing Date: 15 Dec 2017
Appellant(s): Emisphere Technologies, Inc.



__________________
Jay P. Lessler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 30, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 31, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 6-9, 21 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369) alone or in view of Perrine et al.’815 (US 4,997,815).
Perrine et al. disclose compositions that contain chemical compounds which stimulate the proliferation of hemoglobin producing cells, the expression of hemoglobin or the expression of embryonic fetal globin in mammalian cells (page 14, lines 18-20).  The chemical compounds have the structure phenyl-R5-R6-R7, wherein R5 is SH; R6 is a branched or linear alkyl; and R7 is COOH (page 15, lines 20-23 and claims 15-17).  Examples of compounds having the structure phenyl-R5-R6-R7 include thiophenoxy acetic acid 
    PNG
    media_image2.png
    184
    254
    media_image2.png
    Greyscale
, 2-thiophenoxy propionic acid 
    PNG
    media_image3.png
    175
    261
    media_image3.png
    Greyscale

3-thiophenoxy propionic acid 
    PNG
    media_image4.png
    139
    290
    media_image4.png
    Greyscale
and thiophenoxy butyric acid 
    PNG
    media_image5.png
    167
    311
    media_image5.png
    Greyscale
 (page 14, lines 27-29 and page 22, lines 28-30).  Perrine et al. disclose that these compositions are preferably administered orally (page 15, lines 18-23 and page 16, lines 10-15).  Perrine et al. disclose physiologically stable and safe pharmaceutical compositions useful in the treatment or prevention of blood disorders (page 20 lines 9-11).   Perrine et al. disclose that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).    Preferably R6 comprises between 1 to 8 carbon atoms and more preferably 1, 2, 3,or 4 carbon atoms (page 22, lines 20-21).   Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3).  Perrine disclose that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound which can be a desirable feature, for example, to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract (page 24, lines 6-10).  Such compositions could be orally administered to patients (page 24, line 11).   Perrine et al. disclose that therapeutically effective chemical compounds may be created by modifying any of the disclosed compounds so that after introduction into the patient, these compounds metabolize into active forms, which have the desired effect on the patient (see page 24, lines 12-15).   Perrine et al. disclose combinations of chemical compounds can produce new useful compounds from the interaction of the combination and that such compounds may also produce a synergistic effect when used in combination with other known compounds or with other compounds of the invention ( page 24, lines 18-20).  Compositions of the invention may alternatively or in addition to the above compounds comprise a proteinaceous agent which will increase the extent or magnitude of hematopoiesis, increase the proliferation of  hemoglobin expressing cells, increase or balance the expression of hemoglobin macromolecules or increase or stimulate the specific expression of alternate globin genes such as γ-globin  (page 24, lines 21-25).  Examples of the proteinaceous agent include insulin, growth factors, interleukins or hormones (the paragraph bridging pages 24 and 25; and page 29, lines 1-14).  The compositions of Perrine et al. are physiologically stable at therapeutically effective concentrations (page 25, lines 13 and 14).  Physiological stable compounds are compounds that do not break down or otherwise become ineffective upon introduction to a patient prior to having a desired effect (see page 25, lines 14-16).  The compounds are disclosed as being structurally resistant to catabolism, and thus, physically stable, or coupled by electrostatic or covalent bonds to specific reagents to increase physiological stability (see page 25, lines 16-18).  Such reagents include carbohydrates, saccharides and polysaccharides, lipids, proteins and protein fragments (page 25, lines 18-21).  The compositions of Perrine et al. are not significantly biotransformed, degraded or excreted by catabolic processes associated with metabolism prior to having their desired effect (page 26, lines 24-26).  The compositions of Perrine et al. can be prepared in solution as a dispersion, mixture, liquid, spray, capsule or as a dry solid such as a powder or pill, as appropriate or desired (see page 28, lines 15-17).  Solid forms may be processed into tablets or capsules or mixed or dissolved with a liquid such as water, alcohol, saline or other salt solutions, glycerol, saccharides or polysaccharide, oil or a relatively inert solid or liquid for oral administration (see page 15, lines 17-22; page 16, lines 14 and 15;  and page 28, lines 17-19).  Liquids administered orally may include flavoring agents (see lines 19-21 of page 28).  Pills, capsules or tablets administered orally may also include flavoring agents (see page 28, lines 21 and 22). 
 Perrine et al. teach the invention as disclosed above but fail to expressly disclose the compounds of claims 4, 21 and 26.  
However, these compounds are suggested by Perrine et al. since Perrine et al. disclose that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).   Preferably R6 comprises between 1 to 8 carbon atoms and more preferably 1, 2, 3,or 4 carbon atoms (page 22, lines 20-21).   Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3).  Perrine disclose that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound which can be a desirable feature, for example, to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract.  
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify a compound having formula phenyl-R5-R6-R7, such as the compound 
    PNG
    media_image5.png
    167
    311
    media_image5.png
    Greyscale
, by hydroxylating or halogenating the phenyl ring, since Perrine disclose that the phenyl ring may be hydroxylated and Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing including substitution with one or more halogens.  The skilled artisan would have further been motivated to halogenate the phenyl ring, since Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound in order to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract.  
   	Perrine et al. disclose the above compounds, but differ from the instant invention in that Perrine et al. do not expressly disclose a method of administering a biologically active agent to an animal in need of the agent, comprising administering the biologically active agent and an amount of a delivery agent effective to enhance the oral bioavailability of the biologically active agent, wherein the delivery agent is a compound selected from the claimed compounds.
However, Perrine et al. disclose that their compositions are physiologically stable at therapeutically effective concentrations (page 25, lines 13-14).  Perrine et al. disclose that their compositions are not significantly biotransformed, degraded or excreted by catabolic processes associated with metabolism prior to having their desired effect (page 26, lines 24-26).  Perrine et al. disclose administering compositions comprising the above chemical compounds in combination with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells (page 29, lines 1-3).  The agent may be chemical compound such as acetic acid or phenoxy acetic acid or a hematopoietic protein such as erythropoietin, steel factor, insulin, an interleukin, a growth factor, hormones, and active fragments and combinations of these proteins with each other or with other chemical compounds (page 29, lines 3-13).  Such compositions may have additive or synergistic effects (page 29, line 13).  The compositions provided to patients may be any combination of the proteins or chemical compound of the invention known to those of ordinary skill in the art (page 30, lines 15-17).  Patients include a domesticated animal, a wild animal, but is preferably human (page 30, lines 17-18).  The compositions may be administered orally (page 31, line 1).   Access to the gastrointestinal tract, which can also rapidly introduce substances to the blood stream, can be gained using oral forms of administration (page 31, lines 17-19).  Compositions may be administered in a time-release fashion (page 31, lines 22-24).  Orally active compositions are more preferred as oral administration is usually the safest, most convenient and economical mode of drug delivery (page 31, lines 25-26).  The compounds of Perrine et al. are administered for a therapeutically effective period of time to allow the hemoglobin content of just the globin protein content to rise (page 35, lines 3-5).  The compositions of the invention may be used in combination with other anti-neoplastic agents or therapies to maximize the effect of the compositions in an additive or synergistic manner (page 37, line 26 to page 38, line 28).   The compositions and methods of treatment of neoplastic disorders comprise augmenting conventional chemotherapy, radiation therapy, antibody therapy and other forms of therapy (page 38, lines 29-31).  The compositions containing chemical compounds of Perrine et al. in combination with chemotherapeutic agents enhance the effect of the chemotherapeutic agent alone (sentence bridging pages 38 and 39).  Conventional drugs for treatment of neoplastic disorders accumulate at higher concentrations for longer periods of time and are more effective when used in combination with the compositions of Perrine et al. (page 39, lines 6-17).   The chemotherapeutic agent could be given simultaneously with the compounds of Perrine et al. or alternatively as defined by a protocol designed to maximize drug effectiveness, but minimize toxicity to the patient’s body (page 39, lines 17-20).   In the examples of Perrine et al. the compounds are administered in a range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg), which encompasses the amounts disclosed in Tables 1-3 on pages 60-62 of instant specification.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that when a compound of Perrine et al. having formula phenyl-R5-R6-R7, wherein the phenyl ring is hydroxylated or halogenated, is orally administered in a composition with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells, such as insulin, or an anti-neoplastic agent (biologically active agents), then said compound of Perrine et al. will naturally enhance the oral bioavailability of the biologically active agents, since Perrine et al. disclose that their compositions are physiologically stable at therapeutically effective concentrations; that their compositions are not significantly biotransformed, degraded or excreted by catabolic processes associated with metabolism prior to having their desired effect; that compositions comprising their compounds and said agents may have additive or synergistic effects and that compositions containing chemical compounds of Perrine et al. in combination with chemotherapeutic agents enhance the effect of the chemotherapeutic agent alone; and the compounds of Perrine et al. are administered in amounts that overlap with the claimed amounts (see the Examples, which disclose a range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg).  
Perrine et al. teach the invention as disclosed above but fail to expressly disclose the ratios disclosed in claims 24-25.  However, Perrine et al. disclose compositions comprising a chemical compound of their invention in combination with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells (page 29, lines 1-30).  Examples of such agents include agents disclosed in U.S. Patent 4,997,815 (Perrine et al. ‘815), which is incorporated by reference (page 29, lines 3-14).  The concentration of phenoxyacetic acid (another compound having formula phenyl-R5-R6-R7)  in the examples of Perrine et al. range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg), which encompasses the amounts disclosed in Tables 1-3 on pages 60-62 of instant specification.  
Perrine et al. ‘815 disclose methods of ameliorating the clinical effects of β-globin disorders, particularly the disorder sickle cell anemia and β-thalassemia with an effective amount of activin, inhibin, inhibin chain or mixture thereof (column 2, Summary of Invention).   The compositions to be used in therapy will be formulated and dosed in a fashion consistent with good medical practice taking into account the clinical condition of the individual patient, the cause of the condition in need of therapy, the site of delivery of the composition, the method of administration, the scheduling of administration, and other factors known to practitioners.  Thus, the effective amount is thus determined by such considerations (paragraph bridging columns 4 and 5).    One dosage range is about 50 µg to 10 mg/kg body weight/day (claims 37-39).  
One having ordinary skill in the art before the effective filing date would have found it obvious to select ratios within the claimed ratios, since Perrine exemplify using an amount of phenoxyacetic acid (a compound like the thiophenoxyacetic acid of Perrine et al.), having the formula phenyl-R5-R6-R7, in amounts of about 15 to about 300 mg/kg and an amount of an agent known to positively affect hemoglobin expression or hemoglobin expressing cells is administered in an amount ranging between 50 µg to 10 mg/kg body weight/day as taught by Perrine et al.’815.  The skilled artisan would have further found it obvious to modify these amounts in a fashion consistent with good medical practice taking into account the clinical condition of the individual patient, the cause of the condition in need of therapy, the site of delivery of the composition, the method of administration, the scheduling of administration, and other factors known to practitioners.  The skilled artisan would have further been motivated to modify these ratios in a manner that would allow the compositions of Perrine et al. to be therapeutically effective in an additive or synergistic effect and physiologically stable or to maximize drug effectiveness, but minimize toxicity to the patient’s body.  Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).
(2) Response to Argument
On pages 3-5 of the appeal brief the appellants argue that Perrine does not disclose or suggest the delivery agents compounds recited in the pending claims and that Perrine does not identify a lead compound in the prior art.
These arguments are not persuasive.  The examiner agrees that Perrine does not disclose or suggest claimed compounds 1, 3, 4, 10, 13-22, 27, and 60-66.  However, the examiner disagrees that Perrine does not suggest claimed compounds 2, 5-9, 11, 12, 23-26, and 28-58.  Perrine discloses chemical compounds having the formula phenyl-R5-R6-R7, wherein phenyl is a six carbon benzyl ring or a hydroxylated six carbon ring; R5 is SH; R6 is a linear alkyl; and R7 is COOH (page 22, lines 10-15).  The examiner also disagrees that Perrine does not identify a lead compound in the prior art.   In Perrine expressly disclosed examples of the structure phenyl-R5-R6-R7 are the lead compounds thiophenoxy acetic acid 
    PNG
    media_image2.png
    184
    254
    media_image2.png
    Greyscale
, 3-thiophenoxy propionic acid 
    PNG
    media_image4.png
    139
    290
    media_image4.png
    Greyscale
and thiophenoxy butyric acid 
    PNG
    media_image5.png
    167
    311
    media_image5.png
    Greyscale
 (page 14, lines 27-29 and page 22, lines 28-30).  Perrine discloses that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).  Perrine discloses that preferably R6 comprises between 1 to 8 carbon atoms and more preferably 1, 2, 3,or 4 carbon atoms (page 22, lines 20-21).  Perrine discloses that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3). Perrine discloses that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  
 Based upon the disclosure of Perrine one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the expressly disclosed “lead” thiophenoxy acids by either hydroxylating the phenyl ring and/or homologating the alkyl group (R6) to obtain claimed compounds 5, 8, 11, 12, 35-39, and 46; halogenating the phenyl ring and/or homologating the alkyl group (R6) to obtain claimed compounds 23-26, 28-34, 40-45, and 47-57; or methylating the phenyl ring and/or homologating the alkyl group (R6) to obtain claimed compounds 2, 6, 7, 9, and 58 (substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA 1942); In re Druey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA 1963); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA 1977); Ex parte Fauque, 121 USPQ 425 (BPAI 1954); Ex parte Henkel, 130 USPQ 474 (BPAI 1960)).  Thus, Perrine does suggests claimed delivery agent compounds 2, 5-9, 11, 12, 23-26, 28-58 and Perrine does identify lead compounds.     
Perrine further provides motivation to halogenate the expressly disclosed thiophenoxy acids, since Perrine discloses that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound which can be a desirable feature, for example, to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract (page 24, lines 6-10).
The appellants argue that no rationale has been provided for selecting any of the specific thiophenoxy acids as the lead compound.
	This argument is not persuasive.  Perrine discloses that their compositions are physiologically stable at therapeutically effective concentrations (page 25, lines 13-14).  Perrine discloses that their compositions are not significantly biotransformed, degraded or excreted by catabolic processes associated with metabolism prior to having their desired effect (page 26, lines 24-26).  Perrine disclose compositions comprising a chemical compound of the invention in combination with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells (page 29, lines 1-3).  Such compositions may have additive or synergistic effects (page 29, line 13).  The compositions may be administered orally (page 31, line 1).   Access to the gastrointestinal tract, which can also rapidly introduce substances to the blood stream, can be gained using oral forms of administration (page 31, lines 17-19).  Compositions may be administered in a time-release fashion (page 31, lines 22-24).  Orally active compositions are more preferred as oral administration is usually the safest, most convenient and economical mode of drug delivery (page 31, lines 25-26).  The compounds of Perrine et al. are administered for a therapeutically effective period of time to allow the hemoglobin content of just the globin protein content to rise (page 35, lines 3-5).  The compositions of the invention may be used in combination with other anti-neoplastic agents or therapies to maximize the effect of the compositions in an additive or synergistic manner (page 37, line 26 to page 38, line 28).   The compositions and methods of treatment of neoplastic disorders comprise augmenting conventional chemotherapy, radiation therapy, antibody therapy and other forms of therapy (page 38, lines 29-31).  The compositions containing chemical compounds of Perrine et al. in combination with chemotherapeutic agents enhance the effect of the chemotherapeutic agent alone (sentence bridging pages 38 and 39).  Conventional drugs for treatment of neoplastic disorders accumulate at higher concentrations for longer periods of time and are more effective when used in combination with the compositions of Perrine et al. (page 39, lines 6-17).   The chemotherapeutic agent could be given simultaneously with the compounds of Perrine et al. or alternatively as defined by a protocol designed to maximize drug effectiveness, but minimize toxicity to the patient’s body (page 39, lines 17-20).
	On page 6 of the appeal brief, the appellants argue that Perrine teaches that thiophenoxy compounds are less active than phenoxy compounds.  
	This argument is not persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	The appellants argue on page 7 of the appeal brief that Perrine does not provide any reason to modify any of the compounds of the general formula phenyl-R5-R6-R7 in order to arrive at the specific compounds recited in the pending claims.
	This argument is not persuasive. Perrine discloses chemical compounds having the formula phenyl-R5-R6-R7, wherein phenyl is a six carbon benzyl ring or a hydroxylated six carbon ring; R5 is SH; R6 is a linear alkyl; and R7 is COOH (page 22, lines 10-15).  Perrine et al. disclose that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).    Preferably R6 comprises between 1 to 8 carbon atoms and more preferably 1, 2, 3,or 4 carbon atoms (page 22, lines 20-21).   Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3).  Perrine disclose that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound which can be a desirable feature, for example, to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract (page 24, lines 6-10).  Perrine et al. disclose that therapeutically effective chemical compounds may be created by modifying any of the disclosed compounds so that after introduction into the patient, these compounds metabolize into active forms, which have the desired effect on the patient (see page 24, lines 12-15).   
	The appellants arguments with regard to compounds 62 and 63 on pages 7 and 8 of the appeal brief are moot, since the examiner already indicated that these compounds were allowable in a telephonic interview with Jay P. Lessler on April 18, 2022.
	The appellants arguments on page 8 with regard to where the substitutions should be made are not persuasive.  
Perrine discloses that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).   Thus, Perrine expressly discloses that the phenyl ring may be hydroxylated.  Perrine discloses that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3).  Perrine discloses that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  The fact that Perrine does not specify the position on the ring where substitution occurs, suggests to the ordinary skilled artisan that the position on the ring where substitution occurs is not critical to the invention.  The appellants have also shown that the position of the substituents on the ring is variable and thus not a critical feature of the invention (see for instance claim compounds 24 and 25, which are the same core compounds except that the chlorine substituent is in a different position on the phenyl ring).  Further, it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
The appellants argue on page 8 of the appeal brief that Perrine does not exemplify any halogenated compounds or describe any halogenated thiophenoxy compounds.
This argument is not persuasive.  Perrine et al. disclose that the phenyl ring of the structure phenyl-R5-R6-R7, is a six carbon benzyl ring or a hydroxylated six carbon ring (page 22, lines 10-15 and claims 15-17).   Preferably R6 comprises between 1 to 8 carbon atoms and more preferably 1, 2, 3,or 4 carbon atoms (page 22, lines 20-21).  Examples of compounds having the structure phenyl-R5-R6-R7 include thiophenoxy acetic acid 
    PNG
    media_image2.png
    184
    254
    media_image2.png
    Greyscale
, 2-thiophenoxy propionic acid 
    PNG
    media_image3.png
    175
    261
    media_image3.png
    Greyscale

3-thiophenoxy propionic acid 
    PNG
    media_image4.png
    139
    290
    media_image4.png
    Greyscale
and thiophenoxy butyric acid 
    PNG
    media_image5.png
    167
    311
    media_image5.png
    Greyscale
 (page 14, lines 27-29 and page 22, lines 28-30).   Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these compounds, which includes analogs, homologs, next adjacent homologs and compounds based on any of the foregoing (page 23, line 21 to page 24, line 3).  Perrine disclose that related compounds include those compounds which have been modified such as by substitutions and/or additions, such as substitution with one or more halogens (page 24, lines 3-6).  Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound which can be a desirable feature, for example, to transform a chemical compound into a composition which is more easily tolerated by the patient or more readily absorbed by the epithelial lining of the gastrointestinal tract.  Thus, although Perrine does not exemplify any halogenated compounds, Perrine does suggest halogenated thiophenoxy compounds.
The appellants argue on pages 8-10 that Perrine is completely silent regarding the use of the inventive compounds as delivery agents for enhancing the oral bioavailability of a separate biologically active agent, as presently claimed.  
This argument is not persuasive.  Perrine discloses that compositions of the invention may alternatively or in addition to the above compounds comprise a proteinaceous agent which will increase the extent or magnitude of hematopoiesis, increase the proliferation of  hemoglobin expressing cells, increase or balance the expression of hemoglobin macromolecules or increase or stimulate the specific expression of alternate globin genes such as γ-globin  (page 24, lines 21-25).  Examples of the proteinaceous agent include the claimed insulin, growth factors, interleukins or hormones (paragraph bridging pages 24 and 25; and page 29, lines 1-14).  The compositions of Perrine are physiologically stable at therapeutically effective concentrations (page 25, lines 13 and 14).  Physiological stable compounds are compounds that do not break down or otherwise become ineffective upon introduction to a patient prior to having a desired effect (see page 25, lines 14-16).  The compounds are disclosed as being structurally resistant to catabolism, and thus, physically stable, or coupled by electrostatic or covalent bonds to specific reagents to increase physiological stability (see page 25, lines 16-18).  Perrine discloses administering compositions comprising the above chemical compounds in combination with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells (page 29, lines 1-3).  The agent may be chemical compound such as acetic acid or phenoxy acetic acid or a hematopoietic protein such as erythropoietin, steel factor, insulin, an interleukin, a growth factor, hormones, and active fragments and combinations of these proteins with each other or with other chemical compounds (page 29, lines 3-13).  Such compositions may have additive or synergistic effects (page 29, line 13).  The compositions provided to patients may be any combination of the proteins or chemical compound of the invention known to those of ordinary skill in the art (page 30, lines 15-17).  The compositions may be administered orally (page 31, line 1).   Access to the gastrointestinal tract, which can also rapidly introduce substances to the blood stream, can be gained using oral forms of administration (page 31, lines 17-19). The compositions of the invention may be used in combination with other anti-neoplastic agents or therapies to maximize the effect of the compositions in an additive or synergistic manner (page 37, line 26 to page 38, line 28).   The compositions and methods of treatment of neoplastic disorders comprise augmenting conventional chemotherapy, radiation therapy, antibody therapy and other forms of therapy (page 38, lines 29-31).  The compositions containing chemical compounds of Perrine et al. in combination with chemotherapeutic agents enhance the effect of the chemotherapeutic agent alone (sentence bridging pages 38 and 39).  Conventional drugs for treatment of neoplastic disorders accumulate at higher concentrations for longer periods of time and are more effective when used in combination with the compositions of Perrine et al. (page 39, lines 6-17).   The chemotherapeutic agent could be given simultaneously with the compounds of Perrine et al. or alternatively as defined by a protocol designed to maximize drug effectiveness, but minimize toxicity to the patient’s body (page 39, lines 17-20).   In the examples of Perrine the compounds are administered in a range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg), which encompasses the amounts disclosed in Tables 1-3 on pages 60-62 of instant specification.  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that when a compound of Perrine et al. having formula phenyl-R5-R6-R7, wherein the phenyl ring is hydroxylated, methylated or halogenated, is orally administered in a composition with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells, such as insulin, or an anti-neoplastic agent (biologically active agents), then said compound of Perrine et al. will naturally enhance the oral bioavailability of the biologically active agents, since Perrine et al. disclose that their compositions are physiologically stable at therapeutically effective concentrations; that their compositions are not significantly biotransformed, degraded or excreted by catabolic processes associated with metabolism prior to having their desired effect; that compositions comprising their compounds and said agents may have additive or synergistic effects.  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that since compositions containing the compounds of Perrine in combination with chemotherapeutic agents are expected to enhance the effect of the chemotherapeutic agent alone and the compounds of Perrine are administered in amounts that overlap with the claimed amounts (see the Examples, which disclose a range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg), then the thiophenoxy compounds of Perrine will naturally enhance the oral bioavailability of the chemotherapeutic agents, i.e., the biologically active agents.  
The appellants argue on page 10 of the appeal brief that the ‘815 patent does not cure the deficiencies of Perrine.
This argument is not persuasive.  Perrine discloses compositions comprising a chemical compound of their invention in combination with an agent known to positively affect hemoglobin expression or hemoglobin expressing cells (page 29, lines 1-30).  Examples of such agents included agents disclosed in U.S. Patent 4,997,815 (the ‘815 patent), which was incorporated by reference (page 29, lines 3-14).  The concentration of phenoxyacetic acid (another compound having formula phenyl-R5-R6-R7)  in the examples of Perrine range from 0.1mM to 2.0 mM (about 15 to about 300 mg/kg), which encompasses the amounts disclosed in Tables 1-3 on pages 60-62 of instant specification.  Perrine ‘815 discloses methods of ameliorating the clinical effects of β-globin disorders, particularly the disorder sickle cell anemia and β-thalassemia with an effective amount of activin, inhibin, inhibin chain or mixture thereof (column 2, Summary of Invention).   The compositions to be used in therapy will be formulated and dosed in a fashion consistent with good medical practice taking into account the clinical condition of the individual patient, the cause of the condition in need of therapy, the site of delivery of the composition, the method of administration, the scheduling of administration, and other factors known to practitioners.  The effective amount is thus determined by such considerations (paragraph bridging columns 4 and 5).    One dosage range is about 50 µg to 10 mg/kg body weight/day (claims 37-39).   Thus, combining an amount of thiophenoxyacetic acid (a compound like the phenoxyacetic acid of Perrine), having the formula phenyl-R5-R6-R7, in amounts of about 15 to about 300 mg/kg with an amount of an agent known to positively affect hemoglobin expression or hemoglobin expressing cells ranging between 50 µg to 10 mg/kg body weight/day as taught by Perrine ’815, would give a ratio of the delivery agent to the biologically active agent of 1.5:1 to 6000:1, which encompasses the ranges disclosed in instant claims 24 and 24.   Thus, Perrine’815 does cure the deficiencies of Perrine.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROSALYND A KEYS/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/CLINTON A BROOKS/Acting Supervisory Patent Examiner, Art Unit 1622 

                                                                                                                                                                                                       /FEREYDOUN G SAJJADI/Supervisory Patent Examiner, Art Unit 1699                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.